BROCK, Judge.
Defendant assigns as error that the trial judge failed to instruct the jury that receiving must be with a felonious intent. In his instructions to the jury the trial judge did not use the words “felonious intent” in his definition of the offense of receiving stolen goods. However, there are other words which define the felonious intent as adequately as the word “felonious” itself. For approval of phrases or words other than “felonious” to describe felonious intent, see State v. Spratt, 265 N.C. 524, 144 S.E. 2d 569; State v. Mundy, 265 N.C. 528, 144 S.E. 2d 572; State v. Booker, 250 N.C. 272, 108 S.E. 2d 426; State v. Kirkland, 178 N.C. 810, 101 S.E. 560 and State v. Powell, 103 N.C. 424, 9 S.E. 627.
We have carefully reviewed the instructions to the jury and in our opinion the instructions adequately require the jury to be satisfied beyond a reasonable doubt that defendant acted with the requisite (felonious) intent. This assignment of error is overruled.
Defendant undertakes to assign as error that the trial judge settled the case on appeal by correcting the official trial transcript to reflect the verdict to be that which the trial judge found as a fact to be the verdict rendered by the jury. In this connection defense counsel added to the Record on Appeal two affidavits which were not served on the Solicitor and which were never considered by the trial judge. These two affidavits will be disregarded by this Court, and the unauthorized adding of items to the Record on Appeal is condemned. State v. Houston, 4 N.C. App. 484, 166 S.E. 2d 881. This purported assignment of error is overruled.
*712We have considered defendant’s remaining assignments of error and find them to be without merit. In our opinion defendant has received a fair and impartial trial, free of prejudicial error.
No error.
Judges Morris and Vaughn concur.